Case 6:20-cv-00182-WWB-EJK Document 76 Filed 10/30/20 Page 1 of 9 PageID 440




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

                              CASE NO. 6:20-cv-00182-Orl-78EJK

  WILLIE TONEY, individually
  and on behalf of all others
  similarly situated,

           Plaintiff,

  v.

  ADVANTAGE CHRYSLER
  DODGE-JEEP, INC., ET AL.

           Defendants.

                                        /

    DEFENDANT SYNERGY MARKETING ADVISORS, INC.’S SECOND FEDERAL
          RULE OF CIVIL PROCEDURE 12(b)(1) MOTION TO DISMISS
             FOR LACK OF SUBJECT MATTER JURISDICTION

           Defendant Synergy Marketing Advisors, Inc. d/b/a Synergy Resource Advisors

  (“Synergy”) files this Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1)

  for lack of subject matter jurisdiction. This Motion is in addition to Synergy’s prior Rule

  12(b)(1) Motion to Dismiss for lack of Article III Standing, and is based on case law that was

  not available at the time of the original Motion.

                                        INTRODUCTION

           Synergy respectfully requests that the Court dismiss Plaintiff’s Amended Complaint

  under Federal Rule of Civil Procedure 12(b)(1) on the grounds that the Telephone Consumer

  Protection Act (“TCPA”) is unenforceable against Synergy in this action as it violated the First

  Amendment at the time the calls were made.




  010-9133-3242/1/AMERICAS
Case 6:20-cv-00182-WWB-EJK Document 76 Filed 10/30/20 Page 2 of 9 PageID 441




           In Barr v. American Association of Political Consultants, Inc., 140 S. Ct. 2335, 2346

  (2020) (“AAPC”),1 the Supreme Court held that the TCPA, as written, was an unconstitutional,

  content-based suppression on speech. As a remedy, the Court severed the government-backed

  debt exception, but left the remainder of the TCPA intact. The Supreme Court, however,

  severed the government-backed debt exception on a going-forward basis. Thus, at the time the

  calls at issue here were placed, the TCPA was an unconstitutional, content-based restriction on

  speech. Plaintiff’s Amended Complaint must therefore be dismissed, as he filed it under a law

  that violated the First Amendment at the time of the calls at issue. See, Lidenbaum v.Realgy,

  LLC, No. 1:19 CV 2862 (N.D. Ohio Oct. 29, 2020) (attached as Ex. A.); Creasy v. Charter

  Communs., Inc., No. 20-1199 SECTION "F", 2020 U.S. Dist. LEXIS 177798 (E.D. La. Sept.

  28, 2020).

                                             BACKGROUND

  I.       Alleged Calls
           Plaintiff alleges that he received a single “ringless voicemail” in 2019. (Compl. ¶ 31.)

  Plaintiff does not allege that he received any calls after July 6, 2020 – the date the Supreme

  Court decided AAPC. (See id.)

  II.      AAPC
           A.    The Supreme Court Holds the TCPA Unconstitutional, but Severs the
                 Government-Backed Debt Exemption.
           In AAPC, the Supreme Court held that the TCPA violates the First Amendment, because

  it discriminates on speech based on its content. AAPC, 140 S. Ct. 2346 (“The initial First


  1
   Because the Supreme Court decided the constitutional challenge to the automated-call ban in
  AAPC, Federal Rule of Civil Procedure 5.1 does not apply to the instant filing and a notice of
  constitutional challenge is not required. See Fed. R. Civ. P. 5.1. If the Court determines
  otherwise, Synergy will promptly file such a notice.


                                                  2
  010-9133-3242/1/AMERICAS
Case 6:20-cv-00182-WWB-EJK Document 76 Filed 10/30/20 Page 3 of 9 PageID 442




  Amendment question is whether the robocall restriction, with the government-debt exception,

  is content-based. The answer is yes.”). Specifically, the Court held that the government-backed

  debt exception – added in 2015 – treated speech to collect a debt issued or guaranteed by the

  federal government more favorably than other forms of speech. Id. at 2347. As a remedy,

  however, the Court severed the government-backed debt exemption on a prospective basis. See

  id. at 2343 (“seven members of the Court conclude that the entire 1991 robocall restriction

  should not be invalidated, but rather that the 2015 government-debt exception must be

  invalidated and severed from the remainder of the statute.”).


           B.      The Court Does Not Reach A Majority on Liability for Pre-Severance Calls.
           Significantly, however, the Supreme Court did not reach a majority on the effect of

  severance for calls that took place before it severed the government-backed debt exemption.

  Writing for himself and two other justices, Justice Kavanaugh stated in a footnote: “On the

  other side of the ledger, our decision today does not negate the liability of parties who made

  robocalls covered by the robocall restriction.” AAPC, 140 S. Ct. at 2355, n.12.

           Significantly, only three total justices joined in that footnote (Justice Kavanaugh and

  two others).

           Justices Thomas and Gorsuch correctly stated that footnote 12 was a mere “suggestion”

  that does not bind other courts. Id. at 2363 (“by shield[ing] only government-debt collection

  callers under an admittedly unconstitutional law,” the three justices “wind up endorsing the

  very same kind of content discrimination” severance is “seeking to eliminate.”).    In the only

  two decision to address this issue post-AAPC, the Northern District of Ohio and Eastern District

  of Louisiana sided with Justices Thomas and Gorsuch, and held that federal courts do not have

  subject matter jurisdiction over calls that occurred prior to July 6, 2020. See Lidenbaum, Ex. A,


                                                  3
  010-9133-3242/1/AMERICAS
Case 6:20-cv-00182-WWB-EJK Document 76 Filed 10/30/20 Page 4 of 9 PageID 443




  pp. 13-14 (“Because the statute at issue was unconstitutional at the time of the alleged

  violations, this Court lacks jurisdiction over this matter.”); Creasy, No. 20-1199 SECTION "F",

  2020 U.S. Dist. LEXIS 177798.

                             ARGUMENT & CITATION TO AUTHORITY

  I.       Legal Standard
           Dismissal is proper under Rule 12(b)(1) because the Court lacks subject matter

  jurisdiction. A “jurisdictional attack may be facial or factual.” Safe Air for Everyone v. Meyer,

  373 F.3d 1035, 1039 (9th Cir. 2004). When, as here, the challenge is based solely on the

  allegations in the complaint (a “facial attack”), the court presumes that the allegations in the

  complaint are true. Id. The plaintiff bears the burden of establishing subject-matter jurisdiction.

  Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994).

           The Supreme Court has long held that “if the laws are unconstitutional and void, the

  [federal court has] no jurisdiction of the causes.” Ex parte Siebold, 100 U.S. 371, 377 (1880);

  see also Montgomery v. Louisiana, 136 S. Ct. 718, 724 (2016) (sentence under unconstitutional

  law is void because state was deprived of authority to impose it); United States. v. Baucum, 80

  F.3d 539, 540-41 (D.C. Cir. 1996) (“It is true that once a statute has been declared

  unconstitutional, the federal courts thereafter have no jurisdiction over alleged violations (since

  there is no valid ‘law of the United States’ to enforce)[.]”); see also, Reynoldsville Casket Co.

  v. Hyde, 514 U.S. 749, 760, (1995) (Scalia, J., concurring) (“[W]hat a court does with regard to

  an unconstitutional law is simply to ignore it. It decides the case ‘disregarding the

  [unconstitutional] law,’ because a law repugnant to the Constitution ‘is void, and is as no law.’”

  (second alteration in original) (citation omitted).)




                                                   4
  010-9133-3242/1/AMERICAS
Case 6:20-cv-00182-WWB-EJK Document 76 Filed 10/30/20 Page 5 of 9 PageID 444




           As relevant here, a speaker should not be punished for engaging in speech that was

  restricted in an unconstitutional fashion at the time of the speech. See Grayned v. City of

  Rockford, 408 U.S. 104, 107 n.2, (1972) (holding, also with regard to an invalid time-place-

  manner restriction, that determining the speaker’s fate required assessing “the facial

  constitutionality of the [restriction] in effect” at the time of the speech at issue). It also supports

  the general rule that “once a statute has been declared unconstitutional, the federal courts

  thereafter have no jurisdiction over alleged violations (since there is no valid ‘law of the United

  States’ to enforce).” United States v. Baucum, 80 F.3d 539, 541-42, 317 U.S. App. D.C. 63

  (D.C. Cir. 1996) (per curiam).

  II.      The TCPA Was Unconstitutional During the Alleged Calls.
           As the Lidenbaum and Creasy courts held, the TCPA was unconstitutional between the

  enactment of the government-backed debt exemption in 2015 and when the Supreme Court

  severed it from the remainder of the statute on July 6, 2020. Creasy, 2020 U.S.Dist. LEXIS

  177798, at * 14. The reasoning behind this is simple. A majority of the Supreme Court (six

  justices) held that the TCPA as a whole was unconstitutional as written. Id. at *10. The statute

  only became constitutional after the Supreme Court severed the government-backed debt

  exemption on July 6, 2020. Id. at *12-14. Thus, all calls placed between 2015 and July 6, 2020

  – which includes all of the calls at issue here – were placed at a time where the TCPA was

  unconstitutional. Id.

           As the Lidenbaum Court aptly held:


           The plaintiffs in AAPC sought the right to speak going forward on the grounds
           that the statute, as written, is an unconstitutional content-based restriction. The
           Supreme Court denied that relief, but offered a remedy in the form of eliminating


                                                    5
  010-9133-3242/1/AMERICAS
Case 6:20-cv-00182-WWB-EJK Document 76 Filed 10/30/20 Page 6 of 9 PageID 445




           the content based restriction. But, in our case, severance of the content-based
           restriction does not offer a “remedy” to correct past harm. Here, defendants do
           not seek the right to speak, having already done so. They seek the right to be
           free from punishment for speaking during a time when an unconstitutional
           content-based restriction existed. A forward-looking fix offers no remedy for
           this past wrong.

  Lidenbaum, Ex. A, p. 10.

           It is axiomatic that a defendant cannot be held liable under an unconstitutional law, and

  that federal courts lack jurisdiction to enforce unconstitutional statutes. Ex parte Siebold, 100

  U.S. 371, 377 (1880); see also Montgomery v. Louisiana, 136 S. Ct. 718, 724 (2016) (sentence

  under unconstitutional law is void because state was deprived of authority to impose it); United

  States. v. Baucum, 80 F.3d 539, 540-41 (D.C. Cir. 1996) (“It is true that once a statute has been

  declared unconstitutional, the federal courts thereafter have no jurisdiction over alleged

  violations (since there is no valid ‘law of the United States’ to enforce)[.]”). Indeed, as arguably

  the most significant Supreme Court case in history held, “[a]n act of congress repugnant to the

  constitution cannot become a law.” Marbury v. Madison, 5 U.S. 137, 138 (1803). Thus, as

  Justices Thomas and Gorsuch observed, it would be highly improper to hold Synergy liable for

  calls that took place during a period of time in which the TCPA as a whole was unconstitutional.

  AAPC, 140 S. Ct. at 2363.

           Footnote 12 of the AAPC Plurality opinion does not mandate a different result and is

  not binding on this Court for two reasons. First, it does not command a majority of the Court.

  Second, it is dicta. In fractured opinions such as AAPC, “the holding of the Court may be viewed

  as that position taken by those Members who concurred in the judgment on the narrowest

  grounds.” Marks v. United States, 430 U.S. 188, 193 (1977). Thus, in AAPC, only the narrowest

  grounds critical to the decision bind lower courts. Id.; see also Ryan C. Williams, Questioning



                                                   6
  010-9133-3242/1/AMERICAS
Case 6:20-cv-00182-WWB-EJK Document 76 Filed 10/30/20 Page 7 of 9 PageID 446




  Marks: Plurality Decisions and Precedential Constraint, 69 STAN. L. REV. 795, note 1 at 798

  (2017).

             The Plurality in AAPC spelled out the “narrowest grounds” that commanded majorities:

  six members agreed that the TCPA, as written, violated the First Amendment, and seven

  members agreed that the government-backed debt exception should be severed. AAPC, 140

  S.Ct. at 2343. Those two holdings – and only those two holdings – bind this Court. Creasy,

  2020 U.S. Dist. LEXIS 177798, at *8-9. Accordingly, because even the AAPC Plurality does

  not contend that its Footnote 12 commanded a majority, it is not precedential.

             Second, even if Footnote 12 was part of a majority decision – which it is not – it would

  still not be binding as it is dicta at best. First, the question of liability for pre-severance calls

  was not even addressed by lower courts, making it extremely unlikely that the Court even

  intended to address it. See McLane Co., Inc. v. E.E.O.C., 137 S. Ct. 1159, 1170 (2017) (Supreme

  Court “ordinarily will not decide questions not raised or litigated in the lower courts.”). Second,

  the only issues before the Court were whether the government-backed debt exemption rendered

  the TCPA in violation of the First Amendment and whether it could be severed to save the

  statute.                   AAPC,                  Case                 No.                  19-631,

  https://www.supremecourt.gov/docket/docketfiles/html/qp/19-00631qp.pdf              (last    visited

  October 14, 2020). The parties to AAPC never even briefed or argued whether severance should

  apply prospectively or retrospectively.

  III.       All Calls Here Occurred When The TCPA Was Unconstitutional.

             Plaintiff alleges that she received calld from Synergy in 2019. (Compl. ¶ 31). She does

  not allege that she received any calls in 2020 or before 2015. Accordingly, all of the calls




                                                    7
  010-9133-3242/1/AMERICAS
Case 6:20-cv-00182-WWB-EJK Document 76 Filed 10/30/20 Page 8 of 9 PageID 447




  occurred during a time the Supreme Court held the TCPA was an unconstitutional, content-

  based restriction on speech. See AAPC, 140 S. Ct. at 2346 (plurality opinion); id. at 2356-57

  (Sotomayor, J., concurring in the judgment) (“Even under intermediate scrutiny, the

  Government has not explained how a debt-collection robocall about a government-backed debt

  is any less intrusive or could be any less harassing than a debt-collection robocall about a

  privately backed debt.”); id. at 2364 (Gorsuch, J., concurring in the judgment in part and

  dissenting in part) (“The statute is content-based because it allows speech on a subject the

  government favors (collecting its debts) while banning speech on other disfavored subjects

  (including political matters).”).

           As the TCPA only passed constitutional muster after July 6, 2020, this Court lacks

  subject matter jurisdiction over the calls at issue here. Each call – a form of speech – occurred

  during a time where the TCPA was effectively void. See Lidenbaum, Ex. A. pp. 13-14 (“The

  Court cannot wave a magic wand and make that constitutional violation disappear. Because the

  statute at issue was unconstitutional at the time of the alleged violations, this Court lacks

  jurisdiction over this matter.”); Creasy, 2020 U.S. Dist. LEXIS 177798, at *14-15 (“the

  unconstitutional amended version of § 227(b)(1)(A)(iii) is what applied to [Synergy] at the time

  of the challenged communications at issue, and that fact deprives the Court of subject matter

  jurisdiction to adjudicate [Synergy]’s liability with regard to such communications.”); Baucum,

  80 F.3d at 541-42 (holding that federal courts are without jurisdiction to enforce violations of

  an unconstitutional statute “since there is no valid ‘law of the United States’ to enforce.”).

  Plaintiff’s FAC should therefore be dismissed under Federal Rules of Civil Procedure 12(b)(1)

  and 12(b)(6).




                                                 8
  010-9133-3242/1/AMERICAS
Case 6:20-cv-00182-WWB-EJK Document 76 Filed 10/30/20 Page 9 of 9 PageID 448




                                          CONCLUSION

           For the foregoing reasons, Synergy respectfully requests that the Court grant this Motion

  to Dismiss Plaintiff’s First Amended Complaint.



   Dated: October 30, 2020                             Respectfully submitted,

                                                       /s/ Jason Daniel Joffe
                                                       Jason Daniel Joffe
                                                       Florida Bar No. 0013564
                                                       E-Mail: jason.joffe@squirepb.com
                                                       SQUIRE PATTON BOGGS (US) LLP
                                                       200 S. Biscayne Blvd., Suite 4700
                                                       Miami, Florida 33131
                                                       Telephone: (305) 577-7000
                                                       Facsimile: (305) 577-7001

                                                       Daniel L. Delnero
                                                       (Admitted Pro Hac Vice)
                                                       E-Mail: daniel.delnero@squirepb.com
                                                       SQUIRE PATTON BOGGS (US) LLP
                                                       1230 Peachtree Street, NE, Suite 1700
                                                       Atlanta, GA 30309
                                                       Telephone: (678) 272-3200
                                                       Facsimile: (678) 272-3211

                                                       Counsel for Defendant HomeAdvisor, Inc.



                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on October 30, 2020, I electronically filed the foregoing with

  the Clerk of the Court by using the CM/ECF system, which will send a Notice of Electronic

  Filing to all counsel of record that are registered with the Court’s CM/ECF system.

                                                          /s/ Jason Daniel Joffe
                                                          Jason Daniel Joffe




                                                   9
  010-9133-3242/1/AMERICAS
